Citation Nr: 0908883	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than November 20, 
2006, for the assignment of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO 
in Lincoln, Nebraska, which granted entitlement to TDIU, 
effective November 20, 2006.  

The Board received evidence directly from the appellant's 
representative in August 2007, which result to the 
appellant's service connected depression.  The depression 
issue is not before the Board, and is not a part of the TDIU 
claim because service connection for the disability was not 
in effect prior to December 11, 2006.  As such, the evidence 
is not relevant, and the file need not be returned to the RO 
for initial consideration.  See 38 C.F.R. § 20.1304(c) (2008) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).


FINDINGS OF FACT

1.  In an October 2, 2006, decision, the Board denied 
entitlement to TDIU.

2.  The appellant's claim for TDIU was received by the RO on 
November 20, 2006; subsequently, TDIU was granted, effective 
November 20, 2006.

3.  The appellant did not become unemployable, due to 
service- connected disabilities, prior to November 20, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 20, 
2006, for a TDIU rating have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an earlier 
effective date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claim, a 
letter dated in December 2006 fully satisfied the duty to 
notify provisions, including notice of the effective date 
requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The Board further notes that adjudication of a claim for an 
earlier effective date is largely based upon evidence already 
in the claims folder; the resolution of the claim often 
depends upon when certain document(s) were received by VA, 
and medical evidence which has been previously developed.  
See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 
3.400 (2008).  The appellant had a January 2007 VA 
examination which indicated significant impairment due to 
service connected aneurysms, thus TDIU was established.  
There was no indication of a recent change in status.  
Consequently, there is no additional development (that has 
not already been conducted) that would substantiate the 
appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Earlier Effective Date

The appellant requests an effective date prior to November 
20, 2006, for the grant of entitlement to TDIU.  For the 
reasons that follow, the Board concludes that an earlier 
effective date is not warranted.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2008).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  
Claims for TDIU are considered claims for increased ratings 
and are subject to the same rule.

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  

The appellant had brought a previous claim for TDIU.  The 
Board denied this claim in an October 2, 2006, decision.  The 
appellant did not initiate an appeal to the U.S. Court of 
Appeals for Veterans Claims.  That decision is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

The Board notes that there are two statutory exceptions to 
the rule of finality.  First, pursuant to 38 U.S.C. § 5108, 
the Secretary must reopen a claim if new and material 
evidence regarding the claim is presented or secured.  
Second, a decision is subject to revision on the grounds of 
clear and unmistakable error.  38 U.S.C. §§ 5109A (decision 
by the Secretary) & 7111 (decision by the Board).  These are 
the only statutory exceptions to the finality of VA 
decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The Board notes that while the appellant has disagreed with 
the effective dates assigned for his service-connected 
disabilities, he has not filed a claim for clear and 
unmistakable error (CUE) with regard to the October 2006 
Board decision.  A claim for benefits based on CUE in a prior 
final Board decision entails special pleading and proof 
requirements to overcome the finality of the decision by 
collateral attack because the decision was not appealed 
during the appeal period.  In order for a claimant to 
successfully establish a valid claim of CUE in a final Board 
rating decision, the claimant must articulate with some 
degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would 
be CUE on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating 
decision would have been manifestly different but for the 
alleged error.  As no CUE has been alleged in the unappealed 
October 2006 Board decision, this decision is final and the 
effective date for a grant of a higher rating necessarily 
must be after the date of this decision.  See 38 C.F.R. §§ 
3.105, 3.400.

In light of the aforementioned law and regulations, the 
essential questions before the Board are (1) when was the 
date the claim for TDIU filed and (2) when was it factually 
ascertainable that TDIU was warranted?

The appellant filed a pair of medical records on November 20, 
2006, supposedly in connection with a pending claim.  The RO 
sought clarification, in which the appellant indicated his 
intent to file increased ratings and the TDIU claim, which 
led to the grant of TDIU.  The RO assigned an effective date 
as of the submission date.  Following the issuance of the 
October 2, 2006, Board decision and prior to November 20, 
2006, the RO received no communications from the appellant 
not discussed above.  There were no pending, formal or 
informal claims submitted by the appellant for TDIU 
outstanding as of November 20, 2006.  See 38 C.F.R. § 3.155.

However, in addition to an informal claim as defined above 
under 38 C.F.R. § 3.155, there is another type of informal 
claim.  Specifically, a report of an examination or 
hospitalization will be accepted as an informal claim for 
benefits under existing law, if the report relates to a 
disability which may establish entitlement.  The date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.157(b)(1) does not require the appellant 
to identify the report as a claim or to identify the benefits 
sought.  See Servello, at 199.

Numerous VA treatment records have been associated with the 
file from the period prior to November 20, 2006.  All VA 
treatment records are constructively before the adjudicator.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession).  The Board's October 
2006 decision has the effect of adjudicating all pending 
informal claims.  See Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005).  Between October 2, 2006, and November 20, 
2006, the appellant's VA treatment records do not show an 
allegation of unemployability, marked interference with 
employability, hospitalization, or examination for a 
particular disability beyond the ordinary course of treatment 
check-ups.  As a result, the Board finds that these treatment 
records do not constitute informal claims under 38 C.F.R. § 
3.157.  See Servello; see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

The Board finds therefore, that the date of claim for TDIU is 
November 20, 2006.  The remaining question for an earlier 
effective date is whether the increase in disability was 
factually ascertainable in the year preceding November 20, 
2006.  See Hazan, supra.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Following the Board's October 2, 2006, decision, the 
appellant was service connected for a left ankle fracture, 
rated 20 percent disabling, a left lower extremity deep 
venous thrombosis, rated 20 percent disabling, hypertension 
and tinnitus, both rated 10 percent disabling, and bilateral 
hearing loss, residuals of an abdominal aortic aneurysm, a 
right iliac aneurysm, and a left iliac aneurysm, all rated 
noncompensably disabling.  Effective November 20, 2006, the 
RO raised the disability rating of the abdominal aortic 
aneurysm to 60 percent.  The appellant did not appeal the 
effective date of the 60 percent rating.  

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted total 
disability evaluation based on individual unemployability 
under 38 C.F.R. § 4.16(c).  One of the threshold questions 
was whether total disability evaluation based on individual 
unemployability claims existed.  The Court held "that when an 
RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total 
disability evaluation based on individual unemployability 
rating."  Id. at 421 (internal citations omitted).

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE. In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984, he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts in its case were similar to those of 
Norris, the case was distinguishable.


In Norris, it was the subsequent informal claims that were 
found to raise the issue of total disability evaluation based 
on individual unemployability.  In the Roberson case, it was 
the original claim for disability that was found to raise a 
claim of total disability evaluation based on individual 
unemployability.  The Court held "that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability."

Here, prior to November 20, 2006, the appellant's combined 
rating was 50 percent.  38 C.F.R. § 4.25.  Thus, as the 
appellant did not meet the schedular criteria listed in 
4.16(a), VA's duty to consider a claim for TDIU was not 
triggered.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The 
appellant's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  

Even under 38 C.F.R. § 4.16(b), to establish an earlier 
effective date, the evidence must show that the appellant had 
a factually ascertainable increase in disability in the year 
prior to November 20, 2006, that rendered him unemployable.  
See Harper, supra.  

The Board has considered the appellant's medical records and 
cannot locate a factually ascertainable increase in service 
connected disabilities.  The appellant was not service 
connected for depression prior to December 11, 2006, and any 
treatment related to that disability cannot be used to make 
him eligible for TDIU.  The appellant's neurologist, Dr. 
Murman, noted extensive peripheral neuropathy complaints in a 
November 2006 submission, but the appellant has never 
received service connection for that disability.  The 
remaining VA and private treatment records dated prior to 
November 20, 2006, show that the appellant was receiving 
regular treatment and follow-ups, without the notation of an 
increase in severity of any particular disability.  The 
appellant's 60 percent rating for the abdominal aortic 
aneurysm was granted based on a January 2007 VA examination 
report, which did not indicate an increase in disability in 
the recent past.  There is simply no evidence of a factually 
ascertainable increase in the level of disability for his 
service connected disabilities in the year prior to November 
20, 2006.

The Board finds that an increase in service connected 
disabilities rendering the appellant unemployable was not 
factually ascertainable within the year prior to November 20, 
2006.  See Harper, supra.  The Board concludes that the 
appellant is not entitled to an effective date earlier than 
November 20, 2006, for the assignment of TDIU.  See 38 C.F.R. 
§ 3.400; see also Harper, supra.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than November 20, 
2006, for the assignment of TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


